Title: From George Washington to Battaile Muse, 7 November 1788
From: Washington, George
To: Muse, Battaile



Sir,
Mount Vernon Novr 7th 1788

Although it is my wish, & desire, that the Papers belonging to the deceased Colo. Fairfax was in the hands of his Executors, or in those of any other whom they may think proper to appoint to receive them—yet, prudence dictates to me the propriety of an order from them for their delivery. This, as I have never seen your power of Attorney—and as you decline sending your Waggon for them now, can, (I should suppose) be obtained without much difficulty ’ere you apply again. In the meanwhile, I shall readily furnish you with any papers which may be wanted to answer particular purposes—or his Book of Accts if necessary. Mr Hartshorn’s receipt for £33:6:8 will be very satisfactory

to me—and when you send it your Acct shall be credited for that sum.I am—Sir Yr Very Hble Servt

Go: Washington


P.S. I hope you have got the better of your Indisposition.

